773-15
                                ELECTRONIC RECORD



COA#       07-13-00156-CR                         OFFENSE:        22.02


           Ausbon Osborne v. The State of
STYLE:     Texas                                  COUNTY:         Tarrant

COA DISPOSITION:       AFFIRMED                   TRIAL COURT:    396th District Court


DATE: 05/29/2015                  Publish: NO     TC CASE #:      1316584R




                         IN THE COURT OF CRIMINAL APPEALS


          Ausbon Osborne v The State of
STYLE:    Texas                                        cca#             773 • o
          PRO SE                       Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW II1MCCA IS:                   DATE:

         ^FU$0l>                                       JUDGE:

DATE: Ijltf/ZG'S                                       SIGNED:                           PC:

JUDGE: j/,i^ UUUdfr                                    PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD